The granting of a continuance in the trial of a criminal case is within the discretion of the trial judge, and his decision will not be distributed unless it appear that the discretion was abused. Sanders v. State, 181 Ala. 35, 61 So. 336; Gilbert v. State, 2 Ala. App. 94, 57 So. 127; Sanderson v. State, 168 Ala. 109, 53 So. 109; Castona v. State, 17 Ala. App. 421,84 So. 871.
Where a crime is shown to have been committed in a certain house, and the tracks of human beings are found near the house, it is competent to show, and a witness may testify, in which direction the tracks were going, if the other evidence in the case tended to connect the defendant with the crime and with the making of the tracks. The testimony of the witness as to the direction in which the tracks were leading is not a conclusion, but the statement of a fact.
The evidence for the state tended to show that Moultrie, the injured party, had some soy beans in sacks, stored in a house on his place; that without his knowledge or consent these beans were removed; that there were tracks of three men in and around the house where the beans were stored, which when followed led to a point near defendant's house. These tracks were identified as men tracks, or as tracks made by shoes ordinarily worn by men. Along with the tracks were found some soy beans, as if they had been dropped along while being carried. This was sufficient evidence to establish the corpus delicti. So that the ground of objection to evidence that the corpus delicti had not been proven is not well taken.
Owing to the fact that it is a matter of common knowledge that there is a marked and well defined difference between shoes ordinarily worn by men and those worn by women, to such an extent even that everybody of ordinary intelligence knows the difference between a man's shoe and a woman's shoe, it is not error for the court to permit a witness to state as a fact, if he knows, that a certain track was made "by a shoe ordinarily worn by a man."
No effort was made to show directly that either of the three tracks found at the house from which the beans were stolen were the tracks of the defendant, or that they corresponded with defendant's tracks, and the fact that these three tracks led to within 100 yards of defendant's house was not of itself sufficient to connect the defendant with the commission of the crime. But evidence of these tracks was relevant as part of the res gestæ, tending to establish the corpus delicti, and when evidence was introduced tending to connect defendant with the recent unexplained possession of the beans alleged to have been stolen, not only was a fact tending to establish the fact that the beans were stolen, but was a circumstance, though slight, to which the jury might look in determining the guilt or innocence of the defendant. Campbell v. State, 17 Ala. 369; Baalam v. State, 17 Ala. 451; Levison v. State, 54 Ala. 520; Burton v. State, 115 Ala. 1, 22 So. 585. As a general proposition, any evidence that tends in any reasonable degree to establish *Page 214 
the probability or improbability of a fact in issue, no matter how slight its weight may be, is relevant. Elliott on Evidence, pars. 144, 145, 147; 1 Greenleaf, E. par. 61a.
We have many decisions and some conflict, in this state, as to the identity of tracks, for that enters the realm of opinion evidence, as to which there are many divergent views; but as to the fact that there were tracks and their description, the rule is more clear and clouded with less doubt. As to the weight to be given the fact when proven, the jury must determine under proper instructions from the court.
The objection to the testimony that the value of the beans was $4 to $6 per bushel came too late. Besides, there was no dispute as to the value of the beans as fixed by other witnesses shown to have known the value.
Beans claimed to be the ones stolen were found by the injured party in a storehouse in Guntersville on February 7th, after the beans were missed on February 5th, in possession of the owner of the store, a Mr. Woodham. Woodham was asked if Moultrie, the injured party, directed his attention to a particular sack. This was preliminary to identification and was permissible
The fact that the witness Hunt, a witness for the state, had "fallen out" with defendant's brother, was not relevant and was properly excluded, and the fact, if it was a fact, that witness Hunt "fell out with defendant and his whole family after Hunt was arrested for having a still," is not relevant to the issue. The pertinent inquiry as to ill feeling relates to the time of trial and not to some other and indefinite period.
The fact that a still was found under the house of the witness Hunt was not relevant to any issue in the case.
The motion of defendant to exclude all of the evidence for the state, on the ground of its insufficiency, was properly overruled. As we have already seen, the evidence was sufficient to authorize the jury in the conclusion that the crime had been committed by some one. The state's evidence went further and tended to trace the recent possession of the stolen beans in the defendant. This recent possession of stolen goods, being unexplained was presumptive of the defendant's guilt.
The pertinency of where the witness Sampson was at the time on Bob Lang was being tried down at Gadsden is not apparent from this record to any issue involved in this case, but we also fail to see how that fact could injure defendant in his substantial rights.
The state solicitor had a perfect right to ask defendant's counsel if he intended to use a certain showing in evidence. This information was presumably desired as a basis for the solicitor's conduct of the examination of the witness then on the stand.
We have already gone to some length to show that there was sufficient evidence on which to base a verdict of guilt, and without reiteration we may say the questions involved were fairly presented to the jury under the charge of the court and we see no reason to disturb their findings. The motion for new trial was properly overruled.
There is no error in the record. Let the judgment be affirmed.
Affirmed.